Citation Nr: 0900689	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury with associated leg pain, scars, and arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from August 27, 1968 
to September 23, 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for residuals of 
back injury with associated leg pain, scars, and arthritis, 
finding that the veteran had not submitted new and material 
evidence to reopen the claim.  In September 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board denied this claim in March 2006 affirming the RO's 
finding that the veteran had not submitted new and material 
evidence to reopen the claim.  Pursuant to a Joint Motion for 
Remand, however, the U.S. Court of Appeals for Veterans 
Claims remanded the case back to the Board in October 2006.  
The Board, in turn, remanded the decision to the RO in March 
2007.  

In the interim, service medical records have been received 
that were not previously associated with the claims file.  
Therefore, rather than determining whether new and material 
evidence has been submitted, the claim for service connection 
for residuals of back injury with associated leg pain, scars, 
and arthritis will be reconsidered on the merits.  See 
38 C.F.R. § 3.156(c).  The issue has been modified 
accordingly, as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran seeks service connection for a back disability, 
which he contends was incurred when he slipped in the 
bathroom in service.  The service medical records show that 
the veteran had a previous back sprain with a brace 
prescribed from a 1966 or 1967 football injury prior to 
service.    

A letter dated in September 1968 from a private physician 
notes that he had treated the veteran in December 1966 for 
injuries to his back sustained while playing football in high 
school.  At that time x-rays of the lumbar spine and pelvis 
showed no evidence of bone or joint pathology.  There was no 
evidence of nerve root irritation and hospitalization was not 
necessary.  The veteran was treated as an outpatient in the 
orthopedic department and physical therapy department, where 
he was given antispasmodic medication and physiotherapy for 
about two weeks.  When he was last seen in January 1967, his 
symptoms had completely subsided and it was felt that his 
recovery was complete.

Service medical records show that on September 4, 1968, the 
veteran was brought in complaining of severe lower back pain 
with decrease in feeling in the left leg and arm.  It was 
noted that he had a history of injury in 1966.  The 
impression was lumbosacral strain.  X-rays were normal.  A 
September 6, 1968 medical record noted that the veteran had a 
calcified muscle or nerve and a continued back ache increased 
by strenuous activity.  It was noted that he had done 
reasonably well since his previous injury in 1966 until 
starting boot camp when he was scrubbing the floor on his 
hands and knees and had acute low back pain across the back 
and up to the left neck.  The following day he had left leg 
paresthesias of the entire leg.  The impression was 
camptocormia.  A separate clinical record notes that 
camptocormia was contracted in Texas (where the veteran was 
stationed).  

The veteran was treated for about a week and was medically 
cleared for discharge on September 17, 1968.  The examiner 
noted that he had reviewed the statements and history and 
found that the veteran had not experienced a significant 
illness or injury since induction; nor was there any 
aggravation of pre-existing conditions.

After service, an April 1975 affidavit from a private doctor 
notes that the veteran stated that he had been injured in 
1968 when he slipped on a wet floor and fell injuring his 
back.  Since leaving the military, he did not receive any 
treatment for his back but wore the brace on several 
occasions.  

A July 1975 private medical record notes that in April 1972 
the veteran injured his back when he jerked his back into a 
hyperextended position as he was roping a calf.  The April 
1975 affidavit further notes that he was in a March 1973 
motor vehicle accident when his truck was twisted around and 
he was thrown into a ditch causing a sudden strain of the low 
back.  The diagnosis in 1975 was chronic lumbosacral strain 
with some referral into the left sciatic nerve and possibly 
herniated intervertebral disc on the left at either L4-5 or 
L-5 to S1.  A May 1975 private medical record also shows a 
diagnosis of degenerative disc disease in the back.

The veteran subsequently had a lumbar laminectomy at L4-5 
level performed in January 1978.  In April 1989, he had a 
posterior lumbar interbody fusion of L4-5 and L5-S1, 
posterolateral fusion of L4 to S1, interspinous wiring at L4 
to S1, and foraminotomies and decompression at L4 and L5.  In 
June 2002, he had another lumbar decompressive laminectomy 
due to spinal stenosis.  The most recent VA medical evidence 
in 2005 shows a computed tomography impression of solid 
posterior bony and wire fusion at L4-5 to S1 with no apparent 
subluxation; L3-4 shows residual bilateral neural foraminal 
narrowing; also bilateral neural foraminal narrowing with 
underlying posterior subluxation due to facet arthropathy at 
L2-3.

A medical opinion is necessary to determine whether the 
veteran's pre-existing football injury to the back was 
aggravated in service beyond the natural progress of the 
disease or injury.  Special consideration should be given to 
the diagnosis of camptocormia he received in service that was 
determined to have been contracted in service.  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 250 defines 
camptocormia as a static deformity consisting of forward 
flexion of the trunk.  

While post-service medical records show multiple intercurrent 
injuries and surgeries to the spine, the medical opinion 
should, to the extent possible, concentrate on the medical 
findings prior to service and right after service to 
determine whether the pre-existing injury to the lumbar spine 
was aggravated in service. 

If the veteran is not shown to have a pre-existing lumbar 
spine disability or injury at the time of entry into service, 
a medical opinion should be provided to determine whether any 
post-service diagnosis in the lumbar spine is due to service.  
With this opinion, all post-service injuries and surgeries 
should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran's pre-existing football 
injury to the lumbar spine was aggravated 
in service beyond the natural progress of 
the disease or injury.  Special 
consideration should be given to the 
diagnosis of camptocormia he received in 
service that was determined to have been 
contracted in service.  

If it is determined that the veteran did 
not have a pre-existing disability or 
injury in the back, a medical opinion 
should be provided as to whether any 
current disability in the lumbar spine is 
at least as likely as not related to 
service.  With this opinion, all post-
service spine injuries and surgeries 
should be considered.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




